Citation Nr: 0003639	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1954 to November 
1957.

RO rating decisions in April 1972 and in July 1976 denied the 
veteran's claim for service connection for a nervous 
condition, on the basis that the veteran's nervous disorder 
in service was considered to have been an acute condition and 
the current psychiatric disorder was not shown to be related 
to the manifestations in service.

A Board of Veterans' Appeals (Board) decision in November 
1994 determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disability.

This matter comes to the Board from a May 1997 RO rating 
decision that determined that new and material evidence has 
not been submitted to reopen the veteran's claim for service 
connection for a psychiatric condition.  The veteran 
submitted a notice of disagreement in February 1998, and the 
RO issued a statement of the case in April 1998.  The veteran 
submitted a substantive appeal in May 1998.  A personal 
hearing scheduled for October 1998 was canceled by the 
veteran. 


FINDINGS OF FACT

1.  By RO rating decisions in May 1972 and July 1976, service 
connection for a nervous condition was denied.  The veteran 
did not perfect an appeal from the 1976 decision.

2.  A Board decision in November 1994 concluded that new and 
material evidence was not submitted to reopen the veteran's 
claim for service connection for a psychiatric condition.

3.  The evidence received since the November 1994 Board 
determination does not bear directly and substantially upon 
the specific matter under consideration, is basically 
cumulative or redundant, and by itself or in conjunction with 
the evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The November 1994 Board decision, determining that new 
and material evidence was not submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric condition, is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence submitted since the 1994 Board decision is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran was treated for 
general nervousness in November 1955.  They reveal that the 
veteran was hospitalized for approximately two weeks in 
October 1956 for observation, with a provisional diagnosis of 
emotional disturbance.  The veteran reported becoming 
increasingly edgy and nervous during the past two or three 
months, and that he was unable to eat or sleep recently, and 
was feeling a pressure upon him.  The veteran reported 
thoughts of going AWOL and of making a suicidal gesture 
(swallowing several aspirin tablets) approximately three or 
four days prior to his hospital admission.  The veteran also 
reported that he had suffered what he termed "a nervous 
breakdown" prior to his entry into military service, which 
necessitated his absence from school for about one week.  
Records show a diagnosis of:  "Neurotic depressive reaction, 
acute, manifested by selfdepreciation [sic], tension, 
frustration.  Stress;  Minimal - Army life.  Predisposition:  
Moderate - lifelong emotional instability.  Impairment:  
Minimal for further duty.  LD yes, Not PR."
 
Service medical records dated in January 1957 report that the 
veteran was treated on an outpatient basis on several 
occasions by staff of the mental hygiene clinic.  Records 
show a diagnosis of anxiety reaction, mild; the veteran was 
allowed to return to duty.  Service medical records at the 
time of the veteran's separation examination in October 1957 
note treatment for a nervous breakdown in 1956, and note 
normal neurologic and psychiatric findings at the time of the 
examination.  

Post-service medical evidence showed that the veteran had 
been nervous at least since high school.  Statements by the 
veteran's physician in the early 1970s indicate that he was 
increasingly nervous and unable to cope with his everyday 
problems.  He was hospitalized in 1971 for treatment of a 
severe anxiety attack.  Subsequent records reflect varying 
psychiatric diagnoses, including schizophrenia, passive-
aggressive personality, chronic anxiety neurosis, and 
depression.  he was hospitalized several time sin the 1970s 
for treatment of psychiatric problems, as well as alcohol 
abuse.  

Evidence submitted since the 1994 Board decision includes 
copies of service medical records that were previously of 
record; a 1974 clinical record of a "treatment planning 
conference" from the psychiatric service; extracts of 1992 
VA medical records, indicating that the veteran was unable to 
work due to his nervous condition; a 1996 VA medical record, 
noting treatment in service for anxiety and depression, and 
continuous treatment for anxiety and depression since 1972; 
1996 VA medical records of treatment for anxiety and panic 
attacks, noting history; the report of a 1996 VA general 
medical examination, noting a diagnosis of chronic 
anxiety/depression; and a December 1996 award letter from the 
Social Security Administration, indicating that the veteran 
was eligible to receive Supplemental Security Income (SSI) 
because of disability.

Statements of the veteran in the claims folder are to the 
effect that his nervous breakdown occurred first in service, 
that he has been treated for his nervous condition ever 
since, and that his Social Security award is based upon 
information taken from service medical records.

B.  Legal Analysis

A Board decision is final with the exception that a veteran 
may later reopen a claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  The question now 
presented is whether new and material evidence has 
been submitted since the Board's adverse 1994 decision, 
determining that new and material evidence had not been 
submitted, to permit reopening of the veteran's claim.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 
1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

At the time of the November 1994 Board decision, the evidence 
of record showed that the veteran's nervous condition in 
service was considered to have been acute and no chronic 
nervous disorder that began in service was shown.  The 
evidence added to the record after the 1994 Board decision 
shows no more than continuing treatment for a psychiatric 
disorder that was already known to be present.  There is no 
new evidence indicating that the psychiatric disorder shown 
after service represented manifestations of the same illness 
for which the veteran was treated on occasion during service.  
While new, the evidence that has been added to the record 
since November 1994 does not present any new information 
regarding the question of service connection.  It is not so 
significant that it must be considered to fairly evaluate the 
merits of the claim.  It does not provide a more complete 
picture of the circumstances surrounding the claimed in-
service origin of the veteran's current disability.  Hence, 
the evidence is not "new and material."  

As new and material evidence has not been submitted since the 
November 1994 Board decision, the veteran's application to 
reopen his claim for service connection for a psychiatric 
condition is denied.  


ORDER

In the absence of new and material evidence, the claim for 
service connection for a psychiatric condition is not 
reopened.  


		
	William Harryman
	Acting Member, Board of Veterans' Appeals


 



